
	

113 HR 5743 IH: To establish a commission to identify and examine issues of national concern related to the conduct of intercollegiate athletics, to make recommendations for the resolution of the issues, and for other purposes.
U.S. House of Representatives
2014-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5743
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2014
			Mr. Moran (for himself, Mr. Rush, Mr. George Miller of California, Mr. Scott of Virginia, Mr. Van Hollen, Mr. Holt, Mr. Sensenbrenner, Mr. Runyan, Mr. Dent, Mr. Cárdenas, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To establish a commission to identify and examine issues of national concern related to the conduct
			 of intercollegiate athletics, to make recommendations for the resolution
			 of the issues, and for other purposes.
	
	
		1.Sense of CongressIt is the sense of Congress that—
			(1)properly conducted intercollegiate athletic programs contribute to the beneficial development of
			 student athletes and the vibrancy of campus life at institutions of higher
			 education;
			(2)recent events pose grave threats to the financial stability of athletic programs at institutions of
			 higher education and create pressure on institutions of higher education
			 to consider eliminating non-revenue Olympic sports or increasing general
			 fund, student fee, and donor subsidies to athletics at a time when such
			 resources are needed for priority academic programs;
			(3)there are concerns about the health and safety needs of student athletes with regard to adequacy of
			 injury protections and other medical protocols;
			(4)academic integrity at institutions of higher education is threatened by increased incidences of
			 academic fraud involving student athletes, failure to provide adequate
			 remedial programs for academically unprepared admitted athletes, and
			 excessive athletics time demands;
			(5)student athletes faced with loss of financial aid and other benefits and National Collegiate
			 Athletic Association (NCAA) member institutions in danger of financial
			 penalties, loss of media rights, and public embarrassment due to alleged
			 rules violations are not being afforded adequate due process;
			(6)the NCAA, member institutions of the NCAA, and college presidents have not adequately addressed
			 these issues; and
			(7)reform is so complex and important to higher education that a blue ribbon commission of sport
			 experts and members of Congress should be convened to objectively study
			 these issues and propose solutions.
			2.EstablishmentThere is established a commission to be known as the Presidential Commission on Intercollegiate
			 Athletics.
		3.Duties
			(a)ReviewThe Commission shall review and analyze the following issues related to intercollegiate athletics:
				(1)The interaction of athletics and academics, including—
					(A)the extent to which existing athletic practices allow student athletes to succeed as both students
			 and athletes;
					(B)how athletics affect the academic mission, academic integrity, and credit worthiness of
			 institutions of higher education;
					(C)graduation rates of student athletes; and
					(D)standards of academic eligibility for participation in and terms of scholarships for student
			 athletes.
					(2)The financing of intercollegiate athletics, including—
					(A)sources of revenue, including student fees, media contracts, and licensing agreements;
					(B)expenditures of revenue, including compliance with title IX of the Education Amendments of 1972,
			 coaching salaries, and facilities development;
					(C)the ability of institutions of higher education to finance intercollegiate athletics;
					(D)the financial transparency of intercollegiate athletics;
					(E)the criteria for receipt of financial disbursements or rewards from athletic membership
			 associations;
					(F)rules related to earnings and benefits by student athletes, including the possibility of commercial
			 compensation for the use of the names, images, and likenesses of student
			 athletes and whether a student athlete may retain a personal
			 representative to negotiate on behalf of the student athlete;
					(G)tax regulations related to revenue from intercollegiate athletics; and
					(H)Federal judicial decisions that affect compensation for student athletes or the right of student
			 athletes to organize as a collective bargaining unit.
					(3)Recruitment and retention of student athletes, including rules related to—
					(A)professional sports participation;
					(B)transfer of student athletes to other institutions; and
					(C)recruitment and representations made to potential student athletes.
					(4)Oversight and governance practices.
				(5)Health and safety protections for student athletes.
				(6)Due process and other protections related to the enforcement of rules and regulations related to
			 student athletes.
				(7)Any other issues the Commission considers relevant to understanding the state of intercollegiate
			 athletics.
				(b)RecommendationsThe Commission shall develop recommendations regarding the issues identified in subsection (a)
			 based on the review and analysis of the issues under such subsection.
			4.Membership
			(a)In generalThe Commission shall be composed of 17 members appointed as follows:
				(1)Five members appointed by the President, in consultation with the Secretary of Education and the
			 Attorney General.
				(2)Three members appointed by the Speaker of the House of Representatives, including—
					(A)one Member of the House of Representatives; and
					(B)two individuals who are not Members of Congress.
					(3)Three members appointed by the minority leader of the House of Representatives, including—
					(A)one Member of the House of Representatives; and
					(B)two individuals who are not Members of Congress.
					(4)Three members appointed by the majority leader of the Senate, including—
					(A)one Member of the Senate; and
					(B)two individuals who are not Members of Congress.
					(5)Three members appointed by the minority leader of the Senate, including—
					(A)one Member of the Senate; and
					(B)two individuals who are not Members of Congress.
					(b)QualificationsAppointments shall be made from individuals who are specially qualified to serve on the Commission
			 by virtue of their education, training, or experience.
			(c)VacancyAny vacancy on the Commission shall not affect the powers of the Commission, but shall be filled in
			 the manner in which the original appointment was made.
			(d)ChairThe Chair of the Commission shall be elected by the members.
			(e)Reimbursement; service without payMembers of the Commission shall serve without pay, except members of the Commission shall be
			 entitled to reimbursement for travel, subsistence, and other necessary
			 expenses incurred by them in carrying out the functions of the Commission,
			 in the same manner as persons employed intermittently by the Federal
			 Government are allowed expenses under section 5703 of title 5, United
			 States Code.
			5.Staff
			The Commission may appoint and fix the compensation of a staff director and such other personnel as
			 may be necessary to enable the Commission to carry out its functions,
			 without regard to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and without regard to the
			 provisions of chapter 51 and subchapter III of chapter 53 of such title
			 relating to classification and General Schedule pay rates, except that no
			 rate of pay fixed under this paragraph may exceed the equivalent of that
			 payable for a position at level V of the Executive Schedule under section
			 5316 of title 5, United States Code.
		6.Meetings
			(a)In generalThe Commission shall meet at the call of the Chair or of a majority of its members.
			(b)First meetingThe first such meeting shall occur not later than 90 days after the date of the enactment of this
			 Act.
			7.Powers
			(a)In generalThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times
			 and places, take testimony, and receive evidence as the Commission
			 considers appropriate.
			(b)DelegationAny member or agent of the Commission may, if authorized by the Commission, take any action which
			 the Commission is authorized to take by this section.
			(c)Access to informationThe Commission may secure directly from any department or agency of the United States information
			 necessary to enable it to carry out this Act. Upon request of the
			 Commission, the head of such department or agency shall furnish such
			 information to the Commission.
			(d)Use of mailsThe Commission may use the United States mails in the same manner and under the same conditions as
			 other departments and agencies of the United States.
			(e)Administrative supportThe Administrator of General Services shall provide to the Commission on a reimbursable basis such
			 administrative support services as the Commission may request that are
			 necessary for the Commission to carry out its responsibilities under this
			 Act.
			8.ReportNot later than the date that is 1 year after the date of the first meeting of the Commission, the
			 Commission shall submit to the President and the Congress a written report
			 of its findings and recommendations based on the review and analysis
			 required by section 3.
		9.TerminationThe Commission shall terminate on the date that is 30 days after the date on which the Commission
			 submits the report required by section 8.
		10.Definitions
			(a)CommissionIn this Act, the term Commission means the Presidential Commission on Intercollegiate Athletics established by section 2.
			(b)Institution of higher educationIn this Act, the term institution of higher education means any institution that—
				(1)meets the definition in section 102(a)(1) of the Higher Education Act of 1965 (20 U.S.C.
			 1002(a)(1)); and
				(2)has student athletes who are eligible for Federal student loans.
				
